UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7011



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


SAMUEL BENJAMIN KELLY, a/k/a Tiz,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00163-RBS-4)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Benjamin Kelly, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel Benjamin Kelly appeals the district court’s orders

denying his motion under 18 U.S.C. § 3582(c)(2) (2000) for a

reduction of sentence and his Fed. R. Civ. P. 59(e) motion to alter

or amend judgment.           We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Kelly, No. 2:94-cr-00163-RBS-

4 (E.D. Va. Filed Apr. 9, entered Apr. 10, 2008; filed May 8,

entered May 14, 2008).        We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2